Citation Nr: 0845121	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-31 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to October 
1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas in which service connection for gastritis was 
denied.

This case was the subject of a Board decision in December 
2007, when the Board denied service connection for gastritis.  
The veteran appealed the denial to the U.S. Court of Appeals 
for Veterans Claims (Court).

In an August 2008 order, the Court vacated the December 2007 
decision and remanded the claim for development pursuant to a 
July 2008 joint motion for remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran argues that his gastritis is the result of his 
active service.  In particular, he argues that he exhibited 
symptoms of his gastritis in active service and that he has 
manifested symptoms of a stomach disorder from then to the 
present.  

In pertinent part, the July 2008 joint motion for remand 
directed that the Board address on remand the veracity of the 
veteran's allegations that he had exhibited a history of 
stomach problems.

The most recent VA examination of record, conducted in 
September 2006, is a general medical examination.  While the 
examiner diagnosed chronic peptic ulcer disease with a past 
history of bleeding, the examiner did not offer an opinion as 
to the date of onset or etiology of the gastric condition.  

The veteran has submitted the statement of a lay witness, his 
wife, who attested she had observed the veteran to manifest 
stomach pain and nausea since their marriage in 1961.  The 
veteran was discharged from active service in 1957.

In view of the foregoing, it would be helpful to obtain VA 
examination to determine the nature, extent, and a medical 
opinion as to the etiology of any manifested gastro-
intestinal disability. See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for examination 
by an appropriate medical professional to 
determine the nature, extent, and etiology 
of any gastro-intestinal disability, to 
include gastritis.  All indicated tests 
and studies should be performed. The 
claims folder, including a copy of this 
remand, must be sent to the examiner for 
review in conjunction with the 
examination.

If any gastro-intestinal pathology is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such gastro-intestinal 
disability had its onset during active 
service or, in the alternative, is the 
result of active service or any incident 
therein.

In arriving at this opinion, the examiner 
is to expressly comment on the diagnoses 
and conclusions held in the September 2006 
and June 1992 VA general medical 
examinations.

All opinions expressed must be supported 
by complete rationale.

2. After undertaking any other development 
deemed essential, readjudicate the 
veteran's claim for service connection for 
gastritis, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse to 
the veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran is cautioned that 
failure to appear for VA examination without good cause could 
result in the denial of his claim. 38 C.F.R. § 3.655. See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Board intimates no 
opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

